

116 S3465 IS: Lander County Land Management and Conservation Act
U.S. Senate
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3465IN THE SENATE OF THE UNITED STATESMarch 12, 2020Ms. Rosen (for herself and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for the conveyance of certain Federal land to Lander County, Nevada, and for other purposes.1.Short titleThis Act may be cited as the Lander County Land Management and Conservation Act.2.FindingsCongress finds that—(1)wildland fires pose a threat to public and private natural resources in Lander County, Nevada;(2)expanding and improving the airports in Lander County, Nevada, through the inclusion of available adjacent land would support firefighting capabilities in the County;(3)the protection, development, and use of water resources in Lander County, Nevada, play a key role in major economic activities for the County, including commercial development, mining, agriculture, tourism, recreational activity, and conservation; and(4)recreational and public park opportunities in Lander County, Nevada, could be substantially enhanced through expansion of the park system in the County.3.DefinitionsIn this Act:(1)CountyThe term County means Lander County, Nevada.(2)MapThe term Map means the map entitled Lander County Selected Lands and dated February 21, 2020.(3)SecretaryThe term Secretary means the Secretary of the Interior.(4)Secretary concernedThe term Secretary concerned means—(A)the Secretary, with respect to land under the jurisdiction of the Secretary; and(B)the Secretary of Agriculture, acting through the Chief of the Forest Service, with respect to National Forest System land.4.Conveyances to Lander County, Nevada(a)Conveyance for watershed protection, recreation, and parksNotwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), not later than 60 days after the date on which the County identifies the parcels of Federal land selected by the County for conveyance to the County from among the parcels identified on the Map as Lander County Parcels BLM and USFS, the Secretary concerned shall convey to the County, subject to valid existing rights and for no consideration, all right, title, and interest of the United States in and to the identified parcels of Federal land (including mineral rights) for use by the County for watershed protection, recreation, and parks. (b)Conveyance for airport facility(1)In generalNotwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary shall convey to the County, subject to valid existing rights, including mineral rights, all right, title, and interest of the United States in and to the parcels of Federal land identified on the Map as Kingston Airport for the purpose of improving the relevant airport facility and related infrastructure.(2)CostsThe only costs for the conveyance to be paid by the County under paragraph (1) shall be the survey costs relating to the conveyance.(c)SurveyThe exact acreage and legal description of any parcel of Federal land to be conveyed under subsection (a) or (b) shall be determined by a survey satisfactory to the Secretary concerned and the County.(d)Reversionary clause requiredA conveyance of Federal land under subsection (a) or (b) shall include a reversionary clause to ensure that management of the Federal land conveyed under the applicable subsection shall revert to the Secretary concerned if the Federal land is no longer being managed in accordance with the applicable subsection.(e)Map, acreage estimates, and legal descriptions(1)Minor errorsThe Secretary concerned and the County may, by mutual agreement—(A)make minor boundary adjustments to the parcels of Federal land to be conveyed under subsection (a) or (b); and(B)correct any minor errors in the Map, an acreage estimate, or legal description of any parcel of Federal land conveyed under subsection (a) or (b).(2)ConflictIf there is a conflict between the Map, an acreage estimate, or a legal description of Federal land conveyed under subsection (a) or (b), the Map shall control unless the Secretary concerned and the County mutually agree otherwise.(3)AvailabilityThe Secretary shall make the Map available for public inspection in—(A)the Office of the Nevada State Director of the Bureau of Land Management; and(B)the Bureau of Land Management Battle Mountain Field Office.